173 S.W.3d 658 (2005)
STATE of Missouri, Respondent,
v.
Lucille Faith DUNCAN, Appellant.
No. WD 64063.
Missouri Court of Appeals, Western District.
October 18, 2005.
Irene C. Karns, Columbia, MO, for appellant.
Deborah Daniels, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before NEWTON, P.J., LOWENSTEIN and BRECKENRIDGE, JJ.

ORDER
PER CURIAM.
Lucille Faith Duncan appeals from her conviction and sentence for first degree murder, under section 565.020, RSMo 2000, and armed criminal action, under section 571.015, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).